Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 08 February 2021 has been entered. Claims 1, 3-5, 7, 17, 19, 20, 22 and 34 have been amended. Claims 18, 21, 24, 26-33 and 35-38 have been cancelled. Claims 39-41 have been added. Claims 1-10, 17, 19, 20, 22, 23, 25, 34 and 39-41 are pending in the application, claims 11-16 having been previously withdrawn as being directed to a non-elected invention.
An attempt was made on 24 March 2021 to discuss many of the issues below with Applicant’s representative, James Crawford. However, Mr. Crawford was unable to consult with Applicant within the agreed time frame.

Response to Arguments
Applicant's arguments regarding the Drawings have been fully considered but they are not persuasive. It is unclear how the embodiment of a cylindrical valve member, cover, and housing (having curved and flat features) would fit together in a complete assembly when compared with the spherical embodiment (having only curved features). Furthermore, the claimed features are not read as “conventional features” unless Applicant’s intent is to admit these features as prior art.
Applicant’s arguments (p.13) that the art of record does not show the cover feature are persuasive. Therefore, the 35 USC §§102 and 103 rejections of record are hereby withdrawn. Please see further rejections of the claims, below.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because 
1) the sectional views as in Figures 6A-6E, 8B, 9A-9E (right-hand ball depictions) should be cross-hatched (as in Fig 3B), and
2) the cylindrical valve member as claimed in Claims 7, 20, 22 and 25, along with the matching cover of Claim 1 (from which Claim 7 depends), the claimed reference circle (of Claim 20 and 22), and the 90° angle (of Claim 25) must be depicted.


Specification
The specification and drawings are objected to for being incomplete in that the passage apertures are not identified or explained. There is no explanation of the difference between the ports and the passage apertures. It is believed that the intent is to discuss passages or conduits, which include a length or depth, as opposed to apertures. Applicant is reminded that an aperture is merely a two dimensional hole and cannot have the cylindrical structure discussed within the instant application. Applicant is respectfully requested to correct this issue within the specification, as the term “aperture”, particularly when linked directly as “passage aperture” as opposed to “passage” alone or another similar term may lead to confusion in understanding the metes and bounds of that which Applicant considers to be the invention.
The specification discusses instances in which an opening has more than one through-hole. It is unclear how a single opening can include more than one through-hole, unless for example a “Y” configuration is employed. No such configuration is evident from the instant description. Language such as “at least one first opening” is suggested.
Page 15, last line, discusses “21-” rather than “12-”.
It should be noted that page 18 at lines 3-5 discusses the cover element as being both fixed and floating with no discussion of how make such a design.

Claim Objections
Claim 3 is objected to because of the following informalities:  line 3 recites an extraneous “that”.  
The comma at line 4 of Claim 19 appears to be a typo.
Claim 40 at line 1 recites “A device the device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a cylindrical valve member, does not reasonably provide enablement for all valve members that have some feature that may be described as circular.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. What designs are intended to be encompassed by the recitation of a valve element that is “circular” but not “spherical”? Would any and all valve elements that employ some feature that is “circular” perform the intended function? Would such designs infringe on the recited feature(s)? Use of the term “cylindrical”, which inherently includes at least some circular feature, is suggested.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 17, 19, 20, 22, 23, 25, 34 and 39-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 2, 4-6, 34 and 40 recite (a) “passage aperture(s)”. This language is unclear. Is the intent to claim three-dimensional conduits (or passages), or instead to maintain the current recitation of two-dimensional apertures? See also the objection to the specification, above.

Claim 1 recites the limitation "the interior of the valve element" in line 7. There is insufficient antecedent basis for this limitation in the claim, but it is believed that this is merely a transposition with “an interior” in line 8.

It is noted that the single opening recited in Claim 1 at line 10 cannot have more than one through hole. Therefore, though the recitation is of “at least one” through-hole, the scope of the claim cannot extend beyond a single through-hole.

Claim 1 at lines 19-21 recites a cover element positioned in a housing. It is unclear whether the claim scope includes the cover element or the housing as the feature that covers a flow cross-section. 
Claim 1 at lines 19-21 recites a feature that covers a flow cross-section. The instant specification appears to disclose a cover that covers a flow cross-section only when the holes in the cover do not line up with internal valve holes, as opposed to always covering the flow cross-section as recited.

 Claim 3 at line 4 recites “the side of the first port”. There is insufficient antecedent basis for this limitation in the claims. It is believed that the intent is to recite the side of the valve element or housing where the port is located.

Claim 19 depends from a cancelled claim.

Claim 34 recites passage apertures within ports at line 13. Even should “passage apertures” be read as conduits or passages, it is unclear how three dimensional features can be inside two-dimensional features.
Claim 34 at lines 17-18 recites “the passage aperture of the first port”. There is insufficient antecedent basis for this limitation in the claims.
Claim 34 recites “a drive element” at lines 5 and 20. It is believed that the intent is to recite the same drive element as opposed to a second drive element.

Claim 40 at lines 10-11 recites a valve element supported as through-holes. The meaning of this recitation is unclear.

Claims 7-10, 17, 20, 22, 23, 25, 39 and 41 are rejected as depending from indefinite claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application 	for patent published or deemed published under section 122(b), in which the patent or application, as 	the case may be, names another inventor and was effectively filed before the effective filing date of the 	claimed invention.

Claim 34, as far as it is definite, is rejected under 35 U.S.C. 102 (a)(1) and/or (a)(2) as being anticipated by Farquhar (5,445,187).

Regarding Claim 34 as best understood, Farquhar discloses (Figs 2 and 6) a device (2) with “a housing (34) with ports (14, 16) for connecting with fluid lines that are in each instance connected across a passage aperture (at 14, 16) with an interior volume of the housing (34) as well as a valve element (36) disposed in the interior volume of the housing (34) with a drive element (12; see Fig 2) for moving the valve element (36) relative to the housing (34) wherein the valve element (36) is supported rotatably about an axis of rotation (as depicted by the vertical centerline and rotation arrow in Fig 6) and comprises openings (40) that extend into the interior of the valve element (36) as through-holes (38A, 38B) and form in an interior of the valve element a common volume (each volume is common to its ports), wherein an axis of symmetry of at least one through-hole of a first opening (“lower” feature 40 at “lower” portion of 38B) and the axis of rotation of the valve element (36) as well as an axis of symmetry of a passage aperture within the interior of a first port (20) of the housing (34) are disposed in a direction z (“up” along the aforementioned centerline of Fig 6), wherein axes of symmetry of through-holes of at least three openings (for example of the two features 40 of 38A and of the one feature 40 of the “upper” portion of 38B) of the valve element (36) and of passage apertures within each of two respective ports (at 14, 16) of the housing (34) are disposed in a plane spanned by two directions x, y, wherein the directions x, y, z are each oriented perpendicularly to one another; and wherein an axis of symmetry of the passage aperture (between 20 and 36) of the first port (20) of the housing (34) and a connecting element (37) are disposed on a common axis (the aforementioned centerline depicted in Fig 6), wherein the connecting element (37) is disposed on the axis of rotation of the valve element (36) and connects the valve element (36) with [the] drive element (as in Fig 2, at 12) positioned outside of the housing (34).”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753